 

--------------------------------------------------------------------------------


Exhibit 10.1


 
Peter C. Georgiopoulos
c/o General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171
 

 
                     September 29, 2009
 
General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171


Gentlemen:
 
Reference is hereby made to that certain letter agreement, dated October 24,
2008 (the “Letter Agreement”), by and among General Maritime Corporation
(renamed General Maritime Subsidiary Corporation), Galileo Holding Corporation
(renamed General Maritime Corporation) (the “Company”), and me, as
amended.  Capitalized terms used herein shall have the respective meanings
ascribed to them in the Letter Agreement.
 
Section 3(a)(i) of the Letter Agreement provides that the Company will make a
payment to me in the amount of $22 million in cash on July 1, 2009.  I
acknowledge that I have received $15 million of this amount.  This letter
agreement will confirm our mutual agreement that, Section 3(a)(1) of the Letter
Agreement notwithstanding, the Company will be deemed to have timely paid me the
remaining $7 million if payment is made in cash on or prior to December 31,
2009.
 
Pursuant to the last sentence of Section 19(g) of the Letter Agreement, if you
are in agreement with the foregoing, please indicate such agreement by signing
and returning one copy of this letter agreement to me, whereupon this letter
agreement will constitute our agreement with respect to the subject matter
hereof.

 
 
 
 
Very truly yours,
 
Peter C. Georgiopoulos

 
Confirmed and agreed to:


GENERAL MARITIME CORPORATION
 
By: /s/ John C. Georgiopoulos            
Name:    John C. Georgiopoulos
Title:      Executive Vice President
GENERAL MARITIME SUBSIDIARY CORPORATION
 
By: /s/ John C. Georgiopoulos           
Name:   John C. Georgiopoulos
Title:     Treasurer




 
 
 